2:21-cv-00775-DCN       Date Filed 04/12/21      Entry Number 30        Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    LOW TIDE BREWING, LLC,                 )
                                           )
                      Plaintiff,           )
                                           )                  No. 2:21-cv-0775-DCN
                vs.                        )
                                           )                        ORDER
    TIDELAND MANAGEMENT LLC and            )
    HUNTER EISELE,                         )
                                           )
                      Defendants.          )
    _______________________________________)

           The following matter comes before the court on plaintiff Low Tide Brewing,

    LLC’s (“Low Tide”) motion for preliminary injunction, ECF No. 6. For the reasons set

    forth below, the court denies the motion.

                                       I. BACKGROUND

           This is a trademark dispute between two local breweries that produce, sell, and

    distribute craft beer.1 Low Tide opened its brewery and taproom on Johns Island in

    March 2016. Prior to opening, Low Tide’s owner, Michael Fielding (“Fielding”)

    registered the domain name, lowtidebrewing.com, and established Low Tide as a limited

    liability company with the South Carolina Secretary of State. Shortly thereafter, in 2016,

    Low Tide registered the word mark LOW TIDE BREWING with the United States

    Patent and Trademark Office (“USPTO”). Low Tide has also federally registered the




           1
              The Brewers Association for Small and Independent Craft Brewers defines a
    “craft brewer” as an outfit that annually produces less than six million barrels of beer and
    is independently owned, meaning that less than 25% of the business is owned by an
    industry member that is not itself a craft brewer. ECF No. 12-17 (citing Craft Brewer
    Definition, Brewers Association, https://www.brewersassociation.org/statistics-and-
    data/craft-brewer-definition/ (last accessed April 5, 2021)).
                                                 1
2:21-cv-00775-DCN      Date Filed 04/12/21      Entry Number 30       Page 2 of 23




    word mark TIDE CHASER to denote a particular beer that it brews and the following

    trademark logos:




    Additionally, Low Tide claims ownership of several other nonregistered word marks

    containing the words “tide” and “tidal”—for example, TIDAL BRAU and WEIZEN

    TIDE—as the names of various Low Tide beers.

           Defendant Tideland Management LLC (“Tideland”) is a South Carolina limited

    liability company established in August 2019 that began operating as a craft brewery and

    taproom in North Charleston in March 2021 under the name “Tideland Brewing.”

    Tideland is owned and operated by defendant Hunter Eisele (“Eisele”) (together with

    Tideland, “defendants”). Because of both men’s presence in the local craft beer industry,

    Eisele and Fielding have been familiar with one another for some time. Before either

    opened his own brewery, Eisele considered the name “Low Tide” for his first brewery.

    Unbeknownst to Eisele, Fielding had already selected “Low Tide” for the name of his

    brewery and registered the “Low Tide” domain name. After noticing that the “Low

    Tide” domain name had been registered, Eisele abandoned it and settled for the name

    “Twisted Cypress.” In 2017, Eisele opened Twisted Cyprus Brewing Company

    (“Twisted Cypress”), which operated in Charleston until its closure in 2019. Eisele

    began working on the Tideland project shortly thereafter.


                                                2
2:21-cv-00775-DCN       Date Filed 04/12/21       Entry Number 30         Page 3 of 23




            The parties offer differing accounts of the events leading up to the filing of this

    lawsuit. According to Low Tide, in February 2020 Eisele visited Low Tide’s taproom

    where he encountered “two Low Tide representatives” and “volunteered to both

    representatives that he was considering [“Tideland Brewing”] for his new brewery’s

    name, going so far as to ask one Low Tide representative what Low Tide’s ownership

    team would think about his proposed name.” ECF No. 6-1 at 6. Low Tide claims that its

    “co-owner who discussed [“Tideland Brewing”] with [] Eisele suggested to him that he

    choose an alternative name . . . .” Id. Eisele acknowledges discussing his new brewery

    plans at Low Tide’s taproom but gives a different account of his conversation with Low

    Tide employees: “[A Low Tide employee] asked what my plans [we]re in reference to the

    name . . . . I told him that we’d selected Tideland Brewing. I certainly don’t believe I

    asked if [Low Tide’s owners] would have a problem with it.” ECF No. 12-20, Eisele

    Decl. ¶¶ 9–12. And Eisele claims the encounter happened “much earlier” than February.

    Id. ¶ 10. In a second interaction between Eisele and Low Tide, which both parties agree

    occurred in February 2020, Eisele and a business partner visited Low Tide to look at

    some brewing equipment. According to Eisele, a Low Tide employee asked if Eisele had

    received a cease-and-desist letter from Low Tide related to Eisele’s use of the name

    “Tideland Brewing.” When Eisele stated that he had not, the employee “sort of shrugged

    it off, stating that if [Eisele] hadn’t heard anything then maybe [Fielding] had gotten over

    it.” Id. ¶ 8.

            The parties did not discuss defendants’ plan to use the name “Tideland Brewing”

    thereafter until October 2020, when defendants announced the opening of Tideland

    Brewing from Twisted Cypress’s Facebook page. Shortly thereafter, Low Tide sent



                                                  3
2:21-cv-00775-DCN        Date Filed 04/12/21       Entry Number 30          Page 4 of 23




    defendants a cease-and-desist letter, which spurred attempts to resolve the dispute

    without resort to litigation. When those attempts failed, Low Tide filed this action on

    March 18, 2021, asserting claims for (1) federal trademark infringement, (2) federal

    unfair competition and false designation of origin, (3) violation of the South Carolina

    Deceptive Trade Practices Act, (4) common law unfair competition, and (5) common law

    trademark infringement. ECF No. 1, Compl. The same day, Low Tide filed the instant

    motion for a preliminary injunction. ECF No. 6. On March 31, 2021, defendants

    responded in opposition, ECF No. 12, and on April 7, 2021, Low Tide replied, ECF No.

    22. The court held a hearing on the motion on April 8, 2021. Thus, the motion has been

    fully briefed and is now ripe for the court’s review.

                                          II. STANDARD

            “The purpose of a preliminary injunction is merely to preserve the relative

    positions of the parties until a trial on the merits can be held.” United States v. South

    Carolina, 840 F. Supp. 2d 898, 914 (D.S.C. 2011) (quoting Univ. of Tex. v. Camenisch,

    451 U.S. 390, 395 (1981)). “A plaintiff seeking a preliminary injunction must establish

    that [1] he is likely to succeed on the merits, [2] that he is likely to suffer irreparable

    harm in the absence of preliminary relief, [3] that the balance of the equities tips in his

    favor, and [4] that an injunction is in the public interest.” Winter v. Nat. Res. Def.

    Council, Inc., 555 U.S. 7, 20 (2008). “To obtain a preliminary injunction under the

    Winter test, a movant must make a ‘clear showing’ of [the] four requirements.”

    Alkebulanyahh v. Nettles, 2011 WL 2728453, at *3 (D.S.C. July 13, 2011); see also

    Dewhurst v. Century Aluminum Co., 649 F.3d 287, 290 (4th Cir. 2011) (“Winter thus

    requires that a party seeking a preliminary injunction . . . must clearly show that it is



                                                   4
2:21-cv-00775-DCN         Date Filed 04/12/21     Entry Number 30         Page 5 of 23




    likely to succeed on the merits.”) (internal quotation marks omitted). As the Supreme

    Court has noted, a preliminary injunction is “an extraordinary remedy that may only be

    awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter, 555

    U.S. at 22.

                                        III. DISCUSSION

           Low Tide seeks a prohibitory injunction to maintain the status quo until this

    action can be resolved on its merits.2 Specifically, Low Tide asks that the court enjoin

    defendants “from continuing to infringe upon and violating Low Tide’s distinctive and

    well-known trademarks.” ECF No. 6-1 at 1. For such an injunction to issue, Low Tide

    must make a clear showing as to each of prong of the Winter test. The court discusses

    each prong in turn.

           1. Likelihood of Success on the Merits

           Low Tide bases its injunction request on its claims of trademark infringement and

    unfair competition. Therefore, for an injunction to issue, it must make a clear showing



           2
              “Prohibitory preliminary injunctions aim to maintain the status quo and prevent
    irreparable harm while a lawsuit remains pending.” Pashby v. Delia, 709 F.3d 307, 319
    (4th Cir. 2013). The Fourth Circuit has defined “status quo” in this context as “the last
    uncontested status between the parties which preceded the controversy.” Id. at 320. “To
    be sure, it is sometimes necessary to require a party who has recently disturbed the status
    quo to reverse its actions, but . . . [s]uch an injunction restores, rather than disturbs, the
    status quo ante.” Aggarao v. MOL Ship Mgmt. Co., 675 F.3d 355, 378 (4th Cir. 2012)
    (internal quotation marks and citation omitted); see also League of Women Voters of N.
    Carolina v. North Carolina, 769 F.3d 224, 236 (4th Cir. 2014) (finding that a motion to
    enjoin a law’s “elimination of [same-day registration], out-of-precinct provisional voting,
    [ ] preregistration[, and] its cutback of early voting” was “the language and stuff of a
    prohibitory injunction seeking to maintain the status quo”). Defendants do not dispute
    that the injunction Low Tide seeks is prohibitory, and the court agrees. It seems clear
    that the “last uncontested status” between Low Tide and defendants was just before
    defendants began using the TIDELAND mark in an allegedly infringing manner. Thus,
    Low Tide’s motion seeks to maintain the status quo and thus constitutes a request for a
    prohibitory injunction.
                                                  5
2:21-cv-00775-DCN        Date Filed 04/12/21       Entry Number 30         Page 6 of 23




    that it is likely to succeed on the merits of those claims. See Winter, 555 U.S. at 20.

    “Although [the likelihood-of-success] inquiry requires [a plaintiff] . . . to make a clear

    showing that [it is] likely to succeed at trial, [the plaintiff] need not show a certainty of

    success.” Pashby, 709 F.3d. at 321 (internal citations omitted). To succeed in a

    trademark infringement action under the Lanham Act,3 a plaintiff must establish:

             (1) that it owns a valid mark; (2) that the defendant used the mark in
            commerce and without plaintiff’s authorization; (3) that the defendant used
            the mark (or an imitation of it) in connection with the sale, offering for sale,
            distribution, or advertising of goods or services; and (4) that the defendant’s
            use of the mark is likely to confuse customers.

    Rosetta Stone, Ltd. v. Google, Inc., 676 F.3d 144, 152 (4th Cir. 2012); see also 15 U.S.C.

    § 1114(1)(a). The court addresses each element in turn.

                    a. Valid Trademark

            Low Tide has federally registered two words marks, LOW TIDE BREWING and

    TIDE CHASER, as well as two logo marks with the USPTO. Low Tide also claims

    rights to a bevy of other TIDE-related marks, although it has not applied for federal

    registration of those marks. “In general, the party claiming ownership of a mark must be

    the first to use the mark in the sale of goods.” George & Co. LLC v. Imagination Entm’t

    Ltd., 575 F.3d 383, 400 (4th Cir. 2009) (citing 2 McCarthy on Trademarks and Unfair

    Competition § 16:1 (5th ed.)). When parties compete for the legal use of the same or

    similar mark, “the rule of priority is that ownership and priority of a trademark go to the




            3
              Here, the court employs law applicable to a federal trademark infringement
    action under the Lanham Act. Because “the elements of common law unfair competition
    and trademark infringement under South Carolina law are identical to the elements for
    proving a Lanham Act claim,” federal trademark infringement law applies with equal
    force to common law infringement and unfair competition claims. Scurmont LLC v.
    Firehouse Rest. Grp., Inc., 2010 WL 11433199, at *7 (D.S.C. May 19, 2010).
                                                   6
2:21-cv-00775-DCN       Date Filed 04/12/21       Entry Number 30         Page 7 of 23




    party who was first-to-use.” 2 McCarthy on Trademarks and Unfair Competition

    § 16:1.50 (5th ed.)). As the Fourth Circuit explained,

           so long as a person is the first to use a particular mark to identify his goods
           in a given market, and so long as that owner continues to make use of the
           mark, he is ‘entitled to prevent others from using the mark to describe their
           own goods’ in that market.

    George & Co., 575 F.3d at 400.

           A party’s registration of a mark with the USPTO is “prima facie evidence of the

    validity of the registered mark, . . . of the registrant’s ownership of the mark, and of the

    registrant’s exclusive right to use the registered mark in commerce on or in connection

    with the goods or services specified in the registration . . . .” 15 U.S.C. § 1115(a).

    “Registration grants a presumption of ownership, dating ownership to the filing date of

    the federal registration application, and the party challenging the registrant’s ownership

    must overcome this presumption by a preponderance of the evidence.” George & Co.,

    575 F.3d at 400 n.15. Low Tide has presented evidence that it has four federally

    registered trademarks. Further, Low Tide has presented evidence that it began using both

    its federally registered and unregistered marks as early as 2015 and prior to defendants’

    use of the TIDELAND mark in commerce. Defendants do not dispute that Low Tide is

    the owner of its claimed marks. As such, Low Tide has proven to the court that it has

    valid, protectable marks and thus demonstrated a likelihood of success with respect to the

    first element of its infringement claim.

                   b. Use of the Mark in Commerce for the Sale or Advertising of Goods
                   or Services without Consent

           The next two elements of its infringement claim require Low Tide to demonstrate

    that defendants “used the mark (or an imitation of it) in commerce [and] ‘in connection



                                                  7
2:21-cv-00775-DCN        Date Filed 04/12/21      Entry Number 30        Page 8 of 23




    with the sale, offering for sale, distribution, or advertising’ of goods or services.” Rosetta

    Stone, 676 F.3d at 152 (citing 15 U.S.C. § 1114(a)). Defendants do not dispute that they

    have used the TIDELAND mark in commerce for the purpose of selling and advertising

    their beer and taproom services, and that they have done so without Low Tide’s consent.4

    Indeed, the evidence bears out as much. Therefore, Low Tide has demonstrated a clear

    likelihood of success with respect to the second and third elements of its infringement

    claim.

                    c. Likelihood of Consumer Confusion

             Finally, Low Tide must clearly demonstrate that defendants’ use of the

    TIDELAND mark is likely to confuse consumers, often the most hotly contested issue of

    a trademark infringement claim and the most difficult to prove. “A likelihood of

    confusion exists ‘if the defendant’s actual practice is likely to produce confusion in the

    minds of consumers about the origin of the goods or services in question.’” George &

    Co., 575 F.3d at 393 (quoting CareFirst of Md., Inc v. First Care, P.C., 434 F.3d 263, 267

    (4th Cir. 2006)). “The ultimate question, for purposes of determining liability in

    trademark infringement actions, is whether there exists a likelihood that an appreciable

    number of ordinarily prudent purchasers will be misled, or indeed simply confused, as to

    the source of the goods in question.” Perini Corp. v. Perini Const., Inc., 915 F.2d 121,

    127 (4th Cir. 1990) (internal quotations omitted). Consumer confusion can be found “by

    presumption based upon intentional copying.” Augusta Nat., Inc. v. Exec. Golf Mgmt.,

    Inc., 996 F. Supp. 492, 497 (D.S.C. 1998) (citing Osem Food Industries, Ltd. v.



             4
             Although defendants claim that Low Tide employees indicated that Fielding had
    “gotten over it,” they do not argue in their response that they obtained Low Tide’s
    consent to use the mark. Eisele Decl. ¶¶ 9–12.
                                                  8
2:21-cv-00775-DCN       Date Filed 04/12/21       Entry Number 30        Page 9 of 23




    Sherwood Foods, Inc., 917 F.2d 161, 165 n.8 (4th Cir. 1990)). Alternatively, the Fourth

    Circuit has put forth the following nine factors for courts to consider in determining

    whether there is a likelihood of confusion:

           (1) the strength and distinctiveness of the plaintiff’s mark as actually used
           in the marketplace; (2) the similarity of the two marks to consumers; (3) the
           similarity of the goods or services that the marks identify; (4) the similarity
           of the facilities used by the markholders; (5) the similarity of advertising
           used by the markholders; (6) the defendant’s intent; (7) actual confusion;
           (8) the quality of the defendant’s product; and (9) the sophistication of the
           consuming public.

    Rosetta Stone, 676 F.3d at 153. “Not all of these factors are of equal importance, ‘nor are

    they always relevant in any given case.’” George & Co., 575 F.3d at 393 (quoting

    Anhueser-Busch, Inc. v. L&L Wings, Inc., 962 F.2d 316, 320 (4th Cir. 1992)); see also

    Lyons P’ship, L.P. v. Morris Costumes, Inc., 243 F.3d 789, 804 (4th Cir. 2001) (“The

    importance and relevance of each factor will, of course, vary from case to case.”).

           As an initial matter, the court dispels Low Tide’s contention that it has presented

    evidence of intentional copying. To be sure, “evidence of intentional, direct copying

    establishes a prima facie case” of consumer confusion. M. Kramer Mfg. Co. v. Andrews,

    783 F.2d 421, 449 (4th Cir. 1986). Low Tide anchors its argument to two pieces of

    evidence that it claims demonstrate intentional copying. First, Eisele intimated that he

    wished to use the LOW TIDE mark for his first brewery prior to Low Tide’s opening but

    ultimately decided on a different name. And second, Eisele was aware of the LOW TIDE

    mark when he opened Tideland Brewing and even allegedly asked (and was denied)

    permission to use the TIDELAND mark. But evidence that a party intended to use a

    trademark similar to an existing trademark is not the kind of intentional copying the law

    contemplates. Instead, the law is concerned with intentional copying where the intent is



                                                  9
2:21-cv-00775-DCN       Date Filed 04/12/21      Entry Number 30        Page 10 of 23




     “to appropriate some commercial advantage or benefit that [a] competitor derived from

     the use of the mark.” Kramer, 783 F.2d at 449; see also Shakespeare Co. v. Silstar Corp.

     of Am., 110 F.3d 234, 241 (4th Cir. 1997) (“Our cases make clear [] that [the intentional

     copying] presumption arises only where the intentional copying is motivated by an intent

     to exploit the goodwill created by an already registered trademark.”) (internal quotation

     marks omitted).

            Neither circumstance to which Low Tide points indicates “intentional copying” of

     any legal significance. Evidence that Eisele conceived of the name “Low Tide” for his

     own brewery prior to Low Tide’s opening belies any notion that Eisele’s use of the word

     “tide” is “motivated by an intent to exploit the goodwill” of his competitor. Shakespeare,

     110 F.3d at 241. Obviously, one cannot steal the goodwill of a business that does not yet

     exist. Further, as the court discusses in greater depth below, use of the word “tide” and

     derivations thereof in trademarks is commonplace in coastal communities. Similarly,

     Eisele’s knowledge of the LOW TIDE mark and subsequent decision to use a mark that

     includes the word “tide,” without more, is not evidence of intentional copying. Again,

     Low Tide’s reliance stands bereft of any indication that Eisele’s inclusion of a

     commercially prevalent word in his mark was motivated by an insidious plot to surf on

     Low Tide’s earned goodwill. Instead, reflecting the principle of Occam’s razor, the

     evidence points to the simplest explanation: two men independently conceived of naming

     a coastal brewery “Low Tide.” Feilding beat Eisele to the punch, and now, years later,

     Eisele has also chosen a brewery name that incorporates the word “tide.” The court finds

     no evidence of intentional copying, meaning that Low Tide is not entitled to a

     presumption with respect to consumer confusion. Because consumer confusion cannot be



                                                 10
2:21-cv-00775-DCN        Date Filed 04/12/21       Entry Number 30        Page 11 of 23




     presumed, the court turns to the Rosetta Stone factors to determine the likelihood that

     consumer confusion with result from defendants’ use of the TIDELAND mark.

                            i. Strength of the Mark

            “The strength of a mark is the degree to which a consumer in the relevant

     population, upon encountering the mark, would associate the mark with a unique source.”

     First Care, 434 F.3d at 269. This first Rosetta Stone factor “is ‘paramount’ in

     determining the likelihood of confusion.” Grayson O Co. v. Agadir Int’l LLC, 856 F.3d

     307, 314 (4th Cir. 2017) (quoting Pizzeria Uno Corp. v. Temple, 747 F.2d 1522, 1527

     (4th Cir. 1984)). “The ‘strength’ of the trademark is evaluated in terms of its conceptual

     strength and commercial strength.” Id. Courts should assess the conceptual “or inherent”

     strength of a mark by focusing on its “linguistic or graphical ‘peculiarity’ [] considered in

     relation to the product, service, or collective organization to which the mark attaches.”

     Id. (citing Perini, 915 F.2d at 124). “[T]he frequency of prior use of [a mark’s text] in

     other marks, particularly in the same field of merchandise or service, illustrates the

     mark’s lack of conceptual strength.” Id. at 270 (internal quotes omitted).

            “A mark’s conceptual strength is determined in part by its placement into one of

     four categories of distinctiveness: (1) generic; (2) descriptive; (3) suggestive; or (4)

     arbitrary or fanciful.” George & Co., 575 F.3d at 394 (citing Pizzeria Uno, 747 F.2d at

     1527. “Fanciful marks, which are inherently distinctive, typically involve made-up

     words created for the sole purpose of serving as a trademark,” e.g., “Clorox®, Kodak®,

     Polaroid®, and Exxon®,” and “[a]rbitrary marks, which are also inherently distinctive,

     typically involve common words that have no connection with the actual product, . . . so

     the mark can be viewed as arbitrarily assigned.” Id. (citing Sara Lee, 81 F.3d at 464).



                                                   11
2:21-cv-00775-DCN       Date Filed 04/12/21      Entry Number 30       Page 12 of 23




     “Suggestive marks, which are also inherently distinctive, do not describe a product’s

     features but merely suggests them. In other words, the exercise of some imagination is

     required to associate a suggestive mark with the product,” e.g. “Coppertone®, Orange

     Crush®, and Playboy®.” Id.

            The parties provide little analysis regarding the inherent distinctiveness of Low

     Tide’s mark. Low Tide summarily states that “neither LOW nor TIDE is generic or

     descriptive when applied to beer and breweries, placing the marks into the suggestive or

     fanciful categories of the spectrum.” ECF No. 6-1 at 18 (internal quotation marks

     omitted). Defendants, for the purpose of their response, assume the LOW TIDE mark is

     suggestive. See ECF No. 12 at 10. The court agrees with defendants, finding the mark to

     be suggestive of Low Tide’s good and services, even if only vaguely so. The law is clear

     that a suggestive mark “requires imagination, thought and perception to reach a

     conclusion as to the nature of goods.” Abercrombie & Fitch Co. v. Hunting World, Inc.,

     537 F.2d 4, 11 (2d Cir. 1976); see also George & Co., 575 F.3d at 394 (“[T]he exercise of

     some imagination is required to associate a suggestive mark with the product.”). The

     connection between the mark and the characteristic of the good or service it suggests can

     be faint and even require a cognitive leap. See Fuel Clothing Co. v. Nike, Inc., 7 F. Supp.

     3d 594, 611 (D.S.C. 2014) (finding “Fuel” suggestive of athletic wear); see also RFE

     Industries, Inc. v. SPM Corp., 105 F.3d 923, 926 (4th Cir.1997) (holding that the

     manufacturer’s “Popcorn” trademark used to denote popcorn-shaped silver anodes used

     in electroplating was suggestive). Of particular relevance here, the Supreme Court has

     stated in dicta that the mark “tide” is suggestive of laundry detergent. Wal-Mart Stores,

     Inc. v. Samara Bros., 529 U.S. 205, 210 (2000). Although the connection between the



                                                 12
2:21-cv-00775-DCN       Date Filed 04/12/21       Entry Number 30        Page 13 of 23




     word “tide” and laundry is faint, the former nevertheless connotes an aspect of washing

     clothes. Likewise, the court finds the LOW TIDE mark suggestive of a coastal brewery

     and taproom. The mark suggests elements of coastal living and relaxation and conjures

     aquatic imagery. All these characteristics can be said to apply to Low Tide’s products

     and services. As such, the court finds the mark suggestive and therefore inherently

     distinctive.

             But the court’s discussion of the strength of the mark cannot end there. A mark’s

     designation as suggestive “does not resolve the mark’s conceptual strength.” CareFirst,

     434 F.3d at 270. The court must also consider “the frequency of prior use of a mark’s

     text in other marks, particularly in the same field of merchandise or service,” which, if

     significant, “illustrates the mark’s lack of conceptual strength.” Variety Stores, Inc. v.

     Wal-Mart Stores, Inc., 888 F.3d 651, 662 (4th Cir. 2018) (quoting CareFirst, 434 F.3d at

     270). “[C]onsumers are unlikely to associate a mark with a unique source if other parties

     use the mark extensively.” Id. In short, “[a] strong trademark is one that is rarely used

     by parties other than the owner of the trademark, while a weak trademark is one that is

     often used by other parties.” CareFirst, 434 F.3d at 270 (citing Universal Money Centers,

     Inc. v. Am. Tel. & Tel. Co., 22 F.3d 1527, 1533 (10th Cir. 1994)).

             The relevant marks, LOW TIDE and TIDELAND, share the word “tide,” meaning

     that “tide” is the “contested portion of the mark” and thus the proper target of the court’s

     analysis here. Choice Hotels Int’l, Inc. v. Zeal, LLC, 135 F. Supp. 3d 451, 464 (D.S.C.

     2015) (evaluating the frequency with which “the contested portion of the mark has been

     used in other marks”). The frequency with which third parties have employed the word

     “tide” in trademarks—both within the brewing industry and outside of it—sinks Low



                                                  13
2:21-cv-00775-DCN       Date Filed 04/12/21       Entry Number 30        Page 14 of 23




     Tide’s contention that its mark is conceptually strong. As defendants outline, several

     breweries and taphouses along the eastern seaboard use the word “tide” or derivations

     thereof in their marks. Of note, “Tidal Creek Brewhouse,” “Two Tides Brewing,” and

     “Riptide Brewing Company” operate as brewery/taprooms in Myrtle Beach, Savannah,

     and Naples, respectively. Tideland has presented evidence of eight other federally

     registered trademarks from breweries, taprooms, and beer products that incorporate the

     word “tide,” and three more that remain pending. ECF No. 12 at 12; ECF No. 12-6.

     Commercial use of the word “tide” is even more common in the alcohol industry at large.

     Defendants note that over twenty federally registered and pending trademarks in the

     alcoholic beverage category contain the word “tide” and another seven contain the word

     “tidal.” ECF No. 12 at 12; ECF No. 12-7. And still more instances of marks that employ

     “tide” exist in the category of “bar and/or restaurant services.” Id. Outside of the

     relevant industry, the frequency with which businesses have employed the words “tide”

     and “tidal” is significant. Overall, Tideland has presented evidence of 664 trademark

     registrations that include the word “tide” and 136 that contain the word “tidal,” for a total

     of 800 federally registered marks. These “tide”-utilizing marks represent only those

     which have been registered by their users; surely, the “the frequency of prior use” is even

     greater than those figures reflect. Variety Stores, 888 F.3d at 662. And the use of “tide”

     is especially prevalent, as one might imagine, in coastal states likes South Carolina. See

     ECF No. 12-15 (demonstrating that searches of the Secretaries of State Offices of

     businesses that contain “tide” or “tidal” in their names generated over 600 records of

     businesses in South Carolina, over 800 in Georgia, and over 450 in North Carolina).




                                                  14
2:21-cv-00775-DCN       Date Filed 04/12/21       Entry Number 30        Page 15 of 23




            Low Tide attempts to whitewash the frequency with which the text of its mark has

     been employed by impermissibly narrowing the scope of the court’s inquiry. It states,

     “While other breweries in the United States may have incorporated ‘Tide’ into their

     names, not a single South Carolina brewery, other than Low Tide, had done so until

     Defendants adopted the infringing TIDELAND BREWERY mark[.]” ECF No. 6-1 at 18.

     As an initial matter, the court notes that defendants have presented evidence that one such

     brewery, “Tidal Creek Brewhouse” in Myrtle Beach, South Carolina, has incorporated a

     variant of “tide” into its name. But even had it not, nothing in the law suggests that such

     a narrowing of the court’s inquiry is appropriate. Courts do not limit the scope of the

     inquiry to businesses within the markholder’s state. See, e.g., Grayson O, 856 F.3d at

     316; Variety Stores, 888 F.3d at 663.5 And the Fourth Circuit has specifically noted that

     marks within the relevant industry are “particularly” telling, implying that marks outside

     of it also provide meaningful analytical value. CareFirst, 434 F.3d at 270 (“The

     frequency of prior use of a mark’s text in other marks, particularly in the same field of

     merchandise or service, illustrates the mark’s lack of conceptual strength.”) (emphasis

     added) (internal alterations and quotation marks omitted). In any event, the instances of

     third-party use of the word “tide,” locally and within the relevant industry, are enough to



            5
               Low Tide cites to vonRosenberg v. Lawrence to convince the court to limit the
     scope of its inquiry geographically. 412 F. Supp. 3d 612, 647 (D.S.C.), enforcement
     granted in part, 429 F. Supp. 3d 175 (D.S.C. 2019). But the court there narrowed its
     inquiry based on the relative complexity of the relevant mark. The court specifically
     noted, “This is not the case of a single word essentially comprising a mark repeatedly
     being used by third-parties.” Id. (citing Petro Stopping Centers, L.P. v. James River
     Petroleum, Inc., 130 F.3d 88, 94 (4th Cir. 1997) (finding a mark weak where the plaintiff
     had word “Petro” registered in fourteen marks and there was evidence of third-party
     registration of marks containing “Petro”). Well, this is precisely a “case of a single word
     essentially comprising a mark repeatedly being used by third-parties,” meaning that
     vonRosenberg actually supports the court’s rationale.
                                                  15
2:21-cv-00775-DCN       Date Filed 04/12/21       Entry Number 30        Page 16 of 23




     take the wind from Low Tide’s sails. As such, Low Tide’s endeavor to wash away the

     prevalence of the word “tide” in coastal commerce holds little water.

            At bottom, the pervasiveness with which “tide” has been employed by coastal

     businesses—both inside and outside of the relevant industry—“illustrates the mark’s lack

     of conceptual strength.” Variety Stores, 888 F.3d at 662 (finding the use of the word

     “backyard” in 527 registered marks, nearly fifty of which were in the relevant industry,

     stripped a suggestive mark of its commercial strength); see also Grayson O, 856 F.3d at

     315 (finding that “numerous instances of other uses of 450” in the haircare industry

     stripped a suggestive mark of its commercial strength). Therefore, the court finds the

     LOW TIDE mark to be conceptually weak.

            Finding the mark conceptually weak, the court considers its commercial strength

     or “secondary meaning.” In assessing commercial strength, a court “looks at the

     marketplace and asks if in fact a substantial number of present or prospective customers

     understand the designation when used in connection with a business to refer to a

     particular person or business enterprise.” Id. (internal quotes omitted). “Secondary

     meaning is the consuming public’s understanding that the mark, when used in context,

     refers not to what the descriptive word ordinarily describes, but to the particular business

     that the mark is meant to identify.” Perini, 915 F.2d at 125. The Fourth Circuit has relied

     on the following factors when considering the commercial strength, or “secondary

     meaning,” of a mark: “(1) advertising expenditures; (2) consumer studies linking the

     mark to a source; (3) sales success; (4) unsolicited media coverage of the product; (5)

     attempts to plagiarize the mark; and (6) the length and exclusivity of the mark’s use.” Id.




                                                  16
2:21-cv-00775-DCN       Date Filed 04/12/21      Entry Number 30        Page 17 of 23




            With respect to secondary meaning, Low Tide notes that it has a strong customer

     base, “has spent approximately $75,000 on paid advertising,” has earned “over $6 million

     in revenue since 2016,” and has been recognized with various awards related to its

     brewing, most of which are from local publications. ECF No. 6-1 at 19. None of these

     facts are particularly demonstrative of a secondary meaning sufficient to convince the

     court of the mark’s strength. For one, while the court recognizes that Low Tide is a

     wholly local operation, and a very successful one at that, its advertising expenditures and

     revenue are not indicative of secondary meaning. See Grayson O Co. v. Agadir Int’l

     LLC, 2015 WL 7149935, at *6 (W.D.N.C. Nov. 13, 2015), aff’d, 856 F.3d 307 (4th Cir.

     2017) (finding “$200,000 on advertising” in four years “minimal[ly] relevant” compared

     “to the overall hair care industry”); Renaissance Greeting Cards, Inc. v. Dollar Tree

     Stores, Inc., 405 F. Supp. 2d 680, 694 (E.D. Va. 2005), aff’d, 227 F. App’x 239 (4th Cir.

     2007) (finding $360,000 of advertising expenditures per year and $12 million in profit

     unconvincing). Craft beer is a $29.3-billion-a-year industry. ECF No. 12-12. Like the

     courts in Grayson and Renaissance Greeting Cards, the court finds that Low Tide’s

     advertising expenditures and sales are relatively modest when compared to the industry

     as a whole. The awards and recognitions Low Tide has garnered, while perhaps strong

     evidence of good-tasting beer, likewise is underwhelming with respect to secondary

     meaning. George & Co., 575 F.3d at 396 (finding no secondary meaning despite the fact

     that the mark holder “enjoyed some unsolicited media attention”). Therefore, the court

     finds that Low Tide’s conceptually weak mark is not buoyed by a secondary meaning.

     Thus, Low Tide has failed to demonstrate that it has a strong mark, the “paramount”

     factor in likelihood-of-consumer-confusion analysis. Grayson O, 856 F.3d at 314.



                                                 17
2:21-cv-00775-DCN       Date Filed 04/12/21       Entry Number 30        Page 18 of 23




                            ii. Similarity of the Marks

            In determining whether marks are similar, courts “must examine the allegedly

     infringing use in the context in which it is seen by the ordinary customer.” Anheuser-

     Busch, 962 F.2d at 319. “In assessing the similarity of the marks . . . we focus on the

     dominant portions of the parties’ marks.” George & Co., 575 F.3d at 396. The dominant

     portions of the marks at issue are LOW TIDE and TIDELAND, meaning that the court

     can dispense with consideration of the shared generic descriptor “brewing.” Obviously,

     the two marks are not identical but share “tide” as a common word. Also self-evident,

     LOW TIDE is two separate words, while TIDELAND is a compound word. The court

     recognizes that the mark’s shared use of the word “tide” renders them similar to some

     degree. But again, the court’s analysis cannot stop there. “If one of two similar marks is

     commonly paired with other material, that pairing will serve to lessen any confusion that

     might otherwise be caused by the textual similarity between the two marks.” CareFirst,

     434 F.3d at 271. “This effect is most significant when, as here, the allegedly infringed

     mark . . . has little independent strength.” Id. In other words, “if a mark is weak, use of a

     similar mark even on similar goods is unlikely to cause confusion if minor differences

     distinguish one party’s mark from another.” Water Pik, Inc. v. Med-Sys., Inc., 726 F.3d

     1136, 1151 (10th Cir. 2013). Such is the case here. As the court indicated above, TIDE

     is a particularly weak mark in the context of both coastal businesses and the alcohol

     industry. Therefore, the distinctions with which the similarity is paired warrants special

     consideration here. LOW TIDE contains the word “low” on the front end of “tide,” and

     TIDELAND contains the word “land” on the back end of “tide.” The court finds that

     these dissimilarities, which abut a weak mark, significantly lessen the similarly of the



                                                  18
2:21-cv-00775-DCN       Date Filed 04/12/21         Entry Number 30      Page 19 of 23




     marks. As such, the marks are, at best, somewhat similar, meaning that Low Tide, now

     swimming upstream, has failed to demonstrate that the similarity-of-the-marks factor tilts

     the customer-confusion inquiry in its favor.

                    iii. Goods/Services Identified, Facilities Used, and Advertising

            That the goods, services, and facilities of Low Tide and Tideland are similar

     cannot be in doubt. Both offer nearly identical goods—craft beer and related

     merchandise—and identical services—taproom services. And the evidence indicates that

     both parties operate in similar facilities twenty miles apart, with Low Tide located on

     Johns Island and Tideland in North Charleston. As such, the second, third, and fourth

     Rosetta Stone factors weigh in favor of customer confusion.

                    iv. Defendant’s Intent

            “If there is intent to confuse the buying public, this is strong evidence establishing

     the likelihood of confusion, since one intending to profit from another’s reputation

     generally attempts to make his signs, advertisements, etc., to resemble the other’s so as

     deliberately to induce confusion.” George & Co., 575 F.3d at 397 (quoting Pizzeria Uno,

     747 F.2d at 1527). As the court signaled above, Low Tide has presented no evidence that

     defendants intentionally copied its mark to deliberately appropriate goodwill. The

     evidence, especially the marketplace prevalence of the word “tide,” leads the court to

     conclude that defendants’ use thereof was likely the result of coincidence rather than

     misappropriation. Therefore, this factor weighs against consumer confusion.

                    v. Actual Confusion

            “Actual confusion can be demonstrated by both anecdotal and survey evidence,

     but “[e]vidence of only a small number of instances of actual confusion may be dismissed



                                                    19
2:21-cv-00775-DCN       Date Filed 04/12/21       Entry Number 30        Page 20 of 23




     as de minimis.” George & Co., 575 F.3d at 398 (citing Petro Stopping Centers, L.P. v.

     James River Petroleum, Inc., 130 F.3d 88, 95 (4th Cir. 1997) (“In light of [the plaintiff’s]

     huge volume of commerce, [the plaintiff’s] meager evidence of actual confusion is at best

     de minimis.”)). Low Tide has presented evidence of only one instance6 of actual

     consumer confusion. According to Low Tide, one of its former employees contacted

     Feilding to ask whether Tideland Brewing was a second location for Low Tide. ECF No.

     6-1 at 24. For two reasons, the court declines to take the bait. For one, “testimony of [a]

     [p]laintiff’s employees and executives is fraught with bias and is not probative of

     consumer perception.” Worsham Sprinkler Co. v. Wes Worsham Fire Prot., LLC, 419 F.

     Supp. 2d 861, 870 (E.D. Va. 2006) (citing 815 Tonawanda St. Corp. v. Fay’s Drug Co.,

     842 F.2d 643, 648 (2d Cir. 1988)). And second, a single instance of consumer confusion

     should be dismissed as de minimis. See George & Co., 575 F.3d at 393.

            In response to its lack of evidence of actual confusion, Low Tide notes that

     “preliminary injunctions are inevitably based on an incomplete record,” meaning that the

     court should not expect mountains of smoking-gun evidence. Of course, Low Tide is

     correct. However, a preliminary injunction is “an extraordinary remedy that may only be

     awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter, 555

     U.S. at 22. In issuing a preliminary injunction, the court compels remedial action before

     adjudicating a dispute on the merits. The court acknowledges Low Tide’s point that the




            6
               In a related filing, a motion to expedite, Low Tide presented one other instance
     of actual confusion. See ECF No. 11 at 4. Low Tide’s evidence, though, is again
     scuttled by its unreliability. As defendants noted in response, the allegedly confused
     consumer “is the ex-husband of the current girlfriend of” a party related to this action.
     ECF No. 21 at 1. Therefore, the court declines to accord this purported instance of
     confusion any weight.
                                                  20
2:21-cv-00775-DCN       Date Filed 04/12/21       Entry Number 30        Page 21 of 23




     burden is steep, but the law has made it deliberately so. That Low Tide lacks evidence of

     actual confusion weighs against a likelihood of consumer confusion.7

            In sum, the similarity of Low Tide and Tideland, including the goods and services

     each offers and the facilities in which each operates, indicates a possibility of consumer

     confusion. On the other hand, Low Tide’s mark is a suggestive mark, whose inclusion of

     the commercially commonplace word “tide” renders it conceptually weak. And Low

     Tide has failed to demonstrate that the mark has obtained commercial strength, i.e., a

     secondary meaning. Further, the two marks are, at the very best, somewhat similar,

     weighing against consumer confusion. Additionally, the record contains no evidence that

     defendants intentionally copied Low Tide’s mark, and the court has dismissed as de

     minimis the suspect evidence of actual consumer confusion in the record. On the day of

     the hearing, defendants submitted evidence that an examiner with the USPTO had

     recently reviewed their application to register the word mark TIDELAND BREWING.

     ECF No. 27. The examiner, after reviewing the mark against other federally registered

     marks, found “no conflicting marks.” ECF No. 27-1 ¶ 4. While the examiner’s finding

     does not bind the court, it certainly bolsters the court’s conclusion that defendants’ use of

     TIDELAND BREWING likely does not infringe upon Low Tide’s marks. Thus, on

     balance, the court cannot conclude that the Rosetta Stone factors indicate a likelihood of




            7
              In its analysis of the Rosetta Stone factors, the court omits inquiry into the
     eighth and ninth factors. With respect to the former, “[c]onsideration of the quality of the
     defendant’s product is most appropriate in situations involving the production of cheap
     copies or knockoffs of a competitor’s trademark-protected goods.” Sara Lee Corp. v.
     Kayser-Roth Corp., 81 F.3d 455, 467 (4th Cir. 1996). That is not the case here. And
     with respect to the latter, the sophistication of the consuming public may be instructive
     “when the relevant market is not the public-at-large.” Id. That is also not the case here.
     As such, the court excludes these factors from consideration.
                                                  21
2:21-cv-00775-DCN       Date Filed 04/12/21       Entry Number 30         Page 22 of 23




     consumer confusion, a necessary element of Low Tide’s infringement claim. 676 F.3d at

     152.

            As the court discussed at the outset, an injunction requires the movant to

     demonstrate, as the first requirement, a clear likelihood of success on the merits of its

     claim. Winter, 555 U.S. at 20. Low Tide seeks to enjoin defendants’ commercial use of

     the word “tide.” But as the court has demonstrated, the law does not afford a markholder

     particularly robust protection for its use of a commercially pervasive word. As such, the

     evidence Low Tide has presented does not instill in the court confidence that it would

     succeed on the merits of its infringement claim. At this point, the court need not split

     hairs to definitively come down on either side; it is sufficient for the purposes of the

     requested injunction to determine that Low Tide has not made a clear showing of its

     likelihood to succeed on the merits of its trademark infringement claim. Without that

     showing, Low Tide is up the creek. See Real Truth About Obama, Inc. v. Fed. Election

     Comm’n, 575 F.3d 342, 346 (4th Cir. 2009) (holding that “all four requirements” under

     Winter “must be satisfied”). Accordingly, the court need not reach the remaining three

     prongs of the Winter test to find Low Tide’s request for an injunction dead in the water.




                                                  22
2:21-cv-00775-DCN    Date Filed 04/12/21     Entry Number 30        Page 23 of 23




                                   IV. CONCLUSION

           For the foregoing reasons the court DENIES the motion.

           AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

     April 12, 2021
     Charleston, South Carolina




                                             23
